DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2021 is being acknowledged and considered by the examiner.
REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The Rejections
Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (U.S. Pat. App. Pub. No. 2019/0043964).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the 
Lin discloses, as shown in Figures 1-10, a semiconductor device having
(1) a fin-shaped structure (14) on a substrate (12); 
a single diffusion break (SDB) structure (44) dividing the fin-shaped structure (14) into a first portion and a second portion, wherein the SDB structure (44) comprises: 
a bottom portion in the fin-shaped structure (44); and 
a top portion on the bottom portion; a spacer (26) around the top portion; 
a first epitaxial layer (28) adjacent to one side of the top portion; and 
a second epitaxial layer (28) adjacent to another side of the top portion (see Figures 1-10); 
(2) further comprising: a first gate structure (18) adjacent to the first epitaxial layer (28); and a second gate structure (20) adjacent to the second epitaxial layer (28) (see Figures 1-10); 
(3) further comprising an interlayer dielectric (ILD) layer (32) on the first epitaxial layer (28) and between the first gate structure (18) and the spacer (26) (see Figures 1-10); 
(4) wherein top surfaces of the ILD layer (32) and the spacer (26) are coplanar (see Figures 1-10); 
(5) wherein top surfaces of the ILD layer (32) and the top portion are coplanar (see Figures 1-10); 
(6) wherein top surfaces of the ILD layer (32) and the first gate structure (18) are coplanar (see Figures 1-10); 
(7) further comprising an interlayer dielectric (ILD) layer (32) on the second epitaxial layer (28) and between the second gate structure (20) and the spacer (26) (see Figures 1-10); 
(8) wherein top surfaces of the ILD layer (32) and the second gate structure (20) are coplanar (see Figures 1-10); 
(9) further comprising a contact etch stop layer (CESL) between the bottom portion and the top portion (see Figures 1-10); 
(10) wherein the CESL (30) comprises a U-shape (see Figures 1-10); 
(11) wherein top surfaces of the CESL (30) and the top portion are coplanar (see Figures 1-10); 
(12) wherein top surfaces of the CESL (30) and the spacer (26) are coplanar (see Figures 1-10).

Obviousness Typed Double Patenting
Statutory Basis
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The Rejections
	Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,607,882 in view of Peng et al. (U.S. Pat. App. Pub. No. 2017/0278925).  
Although the conflicting claims are not identical, they are claiming common subject matter, as follows: both U.S. Patent and instant application claimed a semiconductor device. Specifically, regarding claim 1 of instant application discloses a semiconductor device (claim 1 of Pat. 10,607,882, line 17) comprising: a fin-shaped structure on a substrate (claim 1 of Pat. 10,607,882, lines 18-20); a single diffusion break (SDB) structure dividing the fin-shaped structure into a first portion and a second portion, wherein the SDB structure comprises: a bottom portion in the fin-shaped structure; and a top portion on the bottom portion (claim 1 of Pat. 10,607,882, lines 21-26). 
The U.S. Patent No. 10,607,882 does not claim a spacer around the top portion; a first epitaxial layer adjacent to one side of the top portion; and a second epitaxial layer adjacent to another side of the top portion.
However, Peng (Fig. 20) discloses a T-Shaped SDB structure  102 has a spacer around the top portion; a first epitaxial layer adjacent to one side of the top portion; and a second epitaxial layer adjacent to another side of the top portion, depending on the processing environment, such as the product made and technology used (see Figure 2B). Accordingly, it would have been obvious to 
For these reasons, claim 1-12 are seen as obvious variations of the patented claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        February 11, 2022